Citation Nr: 9935692	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  94-49 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder (GAD) with dysthymia, currently rated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1944.  A March 1998 decision of the Board of 
Veteran's Appeals (Board) granted an increased evaluation for 
the veteran's service-connected GAD with dysthymia but denied 
a 100 percent evaluation.  In August 1998, the United States 
Court of Appeals for Veteran's Claims (Court) vacated that 
part of the Board's March 1998 determination that denied an 
increased evaluation in excess of 70 percent for service-
connected GAD with dysthymia and remanded the issue back to 
the Board, pursuant to 38 U.S.C.A. § 7252(a) (West 1991), to 
comply with an August 1998 "Joint Motion For Partial Remand 
And To Stay Further Proceedings" agreed to by VA and the 
appellant.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the issue of entitlement to an 
increased evaluation for the veteran's GAD with dysthymia has 
been obtained.

2.  The veteran's GAD with dysthymia renders him demonstrably 
unemployable.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for GAD with 
dysthymia have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 70 percent for GAD with 
dysthymia is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, (1996) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's GAD with dysthymia.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the recent evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

Department of Veterans Affairs (VA) outpatient records from 
April 1993 to March 1995 reveal that the veteran was doing 
well on his anxiety medications in July 1993 with a normal 
affect.  It was noted in December 1993 that the veteran was 
doing well with decreased anxiety and normal energy.  The 
diagnoses were GAD and organic affective disorder possible 
secondary to dementia.  In April 1994, the veteran complained 
of feeling tired; he denied any anxiety attacks.  GAD was 
again diagnosed.  The veteran did not have any complaints 
when seen in December 1994.  He denied any suicidal or 
homicidal ideation.  It was noted that he was fully oriented 
with good insight and judgment.

On VA psychiatric examination in March 1995, the veteran gave 
a history of long-term outpatient treatment, but no 
hospitalization, for his psychiatric problems.  He admitted 
to suicide ideation in the past but denied ever attempting 
suicide.  He was taking medication for his psychiatric 
disability.  He complained of difficulty sleeping, occasional 
nightmares, low energy, and depression and anxiety most of 
the time.  He said that his symptoms had gotten worse over 
the past year.  The veteran denied any discrete panic attacks 
or frequent thoughts of death, and he indicated that his 
appetite was satisfactory and his weight was stable.  On 
mental status examination in March 1995, the veteran had 
adequate grooming and hygiene.  He looked worried and 
anxious.  His thoughts were organized and goal directed.  He 
appeared anxious and mildly depressed, and his insight and 
judgment were thought to be mildly impaired by his 
depression.  The veteran was alert and fully oriented but 
admitted to having difficulties with memory.  The diagnoses 
were GAD, dysthymia, and rule out major depressive disorder.  
The examiner noted that the veteran appeared to be 
chronically low functioning and to have significant 
difficulty with functioning.

VA mental health clinic treatment records from April 1995 to 
February 1997 reveal that the veteran indicated in August 
1995 that he was not depressed and that he was, for the most 
part, sleeping at night.  The pertinent assessments were 
stable GAD and suspect mild depression.  When seen later in 
August 1995, the veteran complained of anxiety related to 
physical problems.  The impression was GAD by history, rule 
out panic disorder.  In November 1995, the veteran denied 
significant anxiety symptomatology; the impression was GAD, 
in remission.  The veteran reported recurrence of anxiety 
attacks in July 1996.  On mental status examination, the 
veteran was appropriately dressed and fully oriented with 
normal and goal directed speech.  His mood was euthymic, and 
his affect was neutral.  The assessment was GAD.  Treatment 
records for October 1996 reveal that the veteran complained 
of anxiety and nervousness in the morning that were relieved 
by taking his medication; no other complaints were noted.  He 
was described as alert and oriented with good insight and 
judgment.  The assessment was GAD, stable.

On VA psychiatric examination in April 1997, the veteran 
complained of multiple anxiety symptoms with variable sleep, 
low energy, poor concentration, and panic attacks.  It was 
noted that he had never been hospitalized for psychiatric 
treatment but had been followed in the VA outpatient clinic 
since 1979.  He indicated that he had not worked in 
approximately 15 years.  His wife confirmed that he could not 
tolerate stress; she said that he had threatened suicide on 
numerous occasions.  The veteran indicated that he had never 
attempted suicide.  He denied feelings of helplessness, 
hopelessness, or worthlessness, as well as suicidal or 
homicidal ideation.  He said that he had panic attacks at 
least twice a week.  Mental status examination revealed that 
the veteran's speech was slow and that he did not know the 
day or the date but did know the season was spring.  He had 
difficulty performing cognitive tasks.  He was noted to be 
anxious.  The veteran appeared to have poor concentration and 
memory; he was dependent on his wife throughout the 
interview.  He appeared to have some insight into his 
illness; his judgment was impaired by his memory.

The diagnoses in April 1997 were GAD, panic disorder, and 
rule out dementia.  The veteran's Global Assessment of 
Functioning (GAF) score was 35.  The examiner indicated that 
the veteran appeared to have some cognitive difficulties.  
The prognosis was relatively poor, and it was thought 
unlikely that the veteran would ever function at a high 
level.  His GAF score was based on the fact that he was 
unable to keep a job.  The examiner noted that the veteran 
had frequent panic attacks and anxiety symptoms resulting in 
serious impairment.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 C.F.R. Part 4 
(1996).  Where entitlement to compensation has already been 
established and an increase in the assigned rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In this case, the Regional Office evaluated the veteran under 
Diagnostic Code 9400 for GAD with dysthymia.  The Board notes 
that effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  61 Fed Reg. 52700 (1996) (codified at 
38 C.F.R. § 4.125).  Although the new rating criteria are 
different from those in effect prior to November 7, 1996, in 
Karnas v. Derwinski, 1 Vet.App. 308, 312-13 (1991), the Court 
has held that where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary has done so.  The Board finds 
that the regulations in effect prior to November 7, 1996, are 
more favorable to the veteran in this case, and will be used 
here, because much of the criteria listed in the new 
regulations are not specifically noted in the record.

In the field of mental disorders, the severity of disability 
is based upon actual symptomatology, as it affects social and 
industrial adaptability.  38 C.F.R. § 4.130 (1999).  In 
evaluating impairment resulting from the ratable psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability based on all of the 
evidence of record.  38 C.F.R. § 4.129 (1999).

Under Diagnostic Code 9400, 38 C.F.R. § 4.132, effective 
prior to November 7, 1996, a 70 percent rating is warranted 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in his 
ability to obtain or retain employment.  A 100 percent 
evaluation is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic, and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran is demonstrably unable to 
obtain or retain employment.  The Board notes that each of 
the aforementioned three criteria for a 100 percent 
evaluation is an independent basis for granting a 100 percent 
rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).

The examiner noted on VA psychiatric examination in March 
1995 that the veteran appeared to be chronically low 
functioning and to have significant difficulty with 
functioning.  VA mental health clinic treatment records from 
April 1995 to February 1997 reveal that the veteran's GAD was 
generally stable, with the disability noted to be in 
remission in November 1995.  However, when examined by VA in 
April 1997, the veteran complained of anxiety, difficulty 
sleeping, low energy, poor concentration, and panic attacks.  
On mental status evaluation in April 1997, he had difficulty 
performing cognitive tasks and had difficulty with 
concentration and memory.  He was noted to be anxious.  He 
indicated that he had not worked in approximately 15 years.  
The examiner concluded that the veteran's symptomatology 
included frequent panic attacks and anxiety symptoms 
resulting in serious impairment.  He was considered unable to 
keep a job and given a GAF score of 35.  Based on the overall 
findings noted above, especially the findings on VA 
examination in April 1997, the Board concludes that the 
symptomatology of veteran's service connected GAD with 
dysthymia causes the veteran to be demonstrably unable to 
obtain or retain employment.  Consequently, an increased 
rating of 100 percent is warranted for GAD with dysthymia.


ORDER

An evaluation of 100 percent for GAD with dysthymia is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals


 

